t c memo united_states tax_court norman l and catherine j forste petitioners v commissioner of internal revenue respondent docket no filed date following p’s assertion of numerous tort and nontort causes of action p and his employer entered into a settlement p excluded from gross_income dollar_figure that he received from his former employer under the settlement agreement p claims that this amount is excludable under sec_104 i r c as damages received on account of personal injuries and that the burden_of_proof is on r pursuant to sec_7491 i r c held under sec_7491 i r c if the taxpayer produces credible_evidence as to any factual issue relevant to his tax_liability the burden_of_proof as to that issue shifts to the commissioner what constitutes a relevant factual issue for purposes of sec_7491 i r c is determined on the basis of the circumstances of the particular case and the relevant law the factual issue in this case is what amount if any of the dollar_figure p received pursuant to the settlement agreement was paid as damages for tort or tort type personal injury claims p produced credible_evidence that dollar_figure was received on account of tort or tort type personal injuries therefore the burden_of_proof with respect to that amount shifted to r and r did not meet his burden_of_proof with respect to that amount p did not produce credible_evidence with respect to the amount that he received in excess of dollar_figure thus p bears the burden_of_proof regarding the amount in excess of dollar_figure and p has failed to prove that this amount is excludable from gross_income under sec_104 i r c held further r is not equitably estopped from arguing that part of the settlement payment is not excluded from income under sec_104 i r c david m fogel and robert r rubin for petitioners steven j mopsick for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 a for respondent concedes the accuracy-related_penalty the issue for decision is whether any of the money received by mr forste in as a result of a settlement between him and his former employer was properly excluded from gross_income under sec_104 as damages received on account of personal injuries or sickness 1all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed the petition petitioners resided in auburn california mr forste is a korean war_veteran who served in the air force at some point after returning from korea and being released from active_duty mr forste joined the air force reserves following a number of frightening experiences involving aircraft flights mr forste developed an acute fear of flying in date mr forste began work in los angeles as a manager for the accounting firm of deloitte haskins sells dhs which later became deloitte touche mr forste was engaged in a national practice in the areas of government and education his work required him to travel to dhs’s offices throughout the united_states in date dhs promoted mr forste from manager to director his title was national director for government financial management systems following mr forste’s promotion to director he signed a director 2dhs was composed of partners and directors partners were generally certified public accountants whereas directors were not partners and directors in dhs shared in the profits of the firm agreement dated date the director agreement was mr forste’s employment contract and it provided for a term of employment that shall extend from date until the retirement or death of director or the termination of such employment in each case pursuant to the provisions of sec_4 under sec_4 four types of retirement were available to dhs’s directors mandatory_retirement_age with years_of_service regular retirement age with years_of_service early retirement age with years_of_service and disability retirement any age if the disability interfered with job performance in addition the agreement provided that directors could retire and the policy committee of dhs could require a director to retire at any time and the director would receive retirement income in an amount and under such conditions as might be established by the policy committee in its discretion and further the policy committee could require a director to terminate employment and the director could elect to terminate employment at any time and the director would have no right to retirement income except in the discretion of the policy committee dhs was aware of mr forste’s fear of flying when it hired him and insisted that it could work around this problem dh sec_3this agreement was in effect during the relevant times in this case ie during agreed that mr forste would not be required to fly between august and date mr forste flew twice as an employee of dhs when scheduled to fly he would have nightmares and wake up in a cold sweat nightly for approximately weeks before his flight in date mr forste flew to florida for dhs following an eventful return flight he resolved never to fly again and informed one of the managing partners of his decision he told the managing partner that if his inability to fly was a problem he would seek other employment dhs did not respond and mr forste continued working for dhs mr forste thereafter traveled by personal car or by train his fear of flying and his choice of alternative modes of transportation did not interfere with his job performance and he received only positive evaluations from dhs in the early part of a supervising partner in dhs told mr forste that his inability to fly was an issue and that he had to fly or he would no longer be of any value to the firm because of the pressure to fly and the manner in which the issue was brought to mr forste’s attention he experienced a great deal of stress anguish anxiety fear anger and sleeplessness as well as nightmares he also experienced headaches which he treated with tylenol and codeine in date a psychiatrist examined mr forste and diagnosed his fear of flying as an incurable form of delayed stress syndrome dhs was made aware of the psychiatrist’s diagnosis and the possibility that mr forste’s condition was permanent in date dhs’s managing partner told mr forste that he had to fly by the end of the year or else leave the firm in date mr forste wrote a letter to dhs regarding his fear of flying expressing his dissatisfaction with the firm’s decision and suggesting that he be granted a disability retirement in date dhs restricted mr forste’s work area to northern california and limited his practice area to education in date dhs told mr forste of its decision that he had to leave the firm dhs cited his fear of flying as a problem with which it could not cope dhs initially offered mr forste dollar_figure in severance_pay he rejected that offer mr forste’s annual salary was dollar_figure in mr forste became very upset about dhs’s decision and he contemplated suicide he engaged an attorney who sent a letter to dhs dated date raising a number of tort and nontort causes of action and seeking a settlement of the employment dispute those causes of action included breach of contract misrepresentation failure to accommodate mr forste’s disability unlawful termination due to disability and intentional or negligent infliction of emotional distress the letter states with respect to potential causes of action our law firm has advised mr forste that he has substantial legal rights in his employment with deloitte haskins sells and that deloitte haskins sells has substantial legal obligations to mr forste a few of these rights are listed below we believe mr forste has a cause of action against deloitte haskins sells for breach of contract he came to your firm with the clear understanding that he could not fly in an airplane based upon that understanding he gave his most productive years of his career and because of a change_of thinking he is now put in a position where he will enter into the job market at an advanced age with far less attractiveness to a prospective employer we believe mr forste has a cause of action against your firm for misrepresentation based upon the promise that his inability to fly in an airplane would not hinder his employment with deloitte haskins sells we believe if mr forste is to be terminated such termination should be based upon a certifiable material disability to wit his fear of flying we believe your firm is under the duty pursuant to federal_law to make all reasonable accomodations sic to provide for this disability failure to do this subjects your firm to substantial liability to mr forste as well as to federal agencies we believe that mr forste has a substantial cause of action for the intentional and or negligent infliction of mental distress your firm has constantly subjected mr forste and his family to fear of loss of job and security because of his inability to fly in an airplane we believe that the procedural provisions of the contract between your firm and mr forste regarding termination of employment have not been satisfied and would have to be satisfied before mr forste could be terminated following dhs’s receipt of this letter it informed mr forste that he would have to deal with mike cook the chief operating officer or number two man in dhs mr forste wrote a letter to mr cook and requested that he be given a disability retirement dhs then contacted mr forste and commenced negotiations for his termination the negotiations occurred between mr forste and his attorney and james r ladd mr ladd was the national personnel partner for dhs in new york and was its top human resources person between may and date mr forste and dhs exchanged numerous drafts seven of a proposed settlement agreement on date dhs proposed that mr forste receive a regular retirement as if he were years of age ie mr forste would receive dollar_figure of retirement income per year the proposal from dhs stated in relevant part as discussed with jim ladd i request that i be allowed to retire as of date under the following terms i will receive retirement income under the terms of sec_4 of my director’s agreement as if i had worked with the firm until i had attained age this will amount to dollar_figure per year i will receive additional payments through date that when combined with my retirement income will equal my current rate of base salary in consideration of dh s accepting the terms set forth in paragraph sec_1 through and when dh s accepts these terms i will forever release any and all rights claims or causes of action i have 4each draft was in the format of a letter addressed to mr charles g steele chairman and chief_executive_officer of dhs from mr forste or may have against dh s or against any of its partners directors or employees relating to arising out of or based upon my employment by dh s my tenure as a director of dh s services performed by me in my capacity as an employee or director of dh s or the termination of my employment by or tenure as a director with dh s except the right to enforce the obligations of dh s to me provided by this agreement this settlement offer was better than what mr forste was entitled to given his age mr forste did not accept dhs’s proposal and he instead made numerous handwritten changes to its language notably he changed the language in paragraph to read i will receive disability retirement income under the terms of sec_4 of my director’s agreement however dhs was unwilling to discuss a disability retirement in date mr forste drafted two proposals which he submitted to dhs the first proposal contained the language in settlement of all claims arising from the severance of my employment with dh s and the second proposal contained the language in settlement of all claims for personal injuries and or damages arising from my termination of employment with dh s on date dhs proposed a structured_settlement paragraph provided for payments of dollar_figure per year to be adjusted as provided in paragraph e paragraph of the proposal contained the language in settlement of all claims for personal injuries and or damages arising from my termination of employment with dh s in another draft dhs included the following language in paragraph it is expressly understood that the above payment is made to compromise and release what are substantial tort claims being made against dh s by me mr forste deleted this on the advice of a certified_public_accountant mr forste changed the language in paragraph to refer to workmen’s compensation instead of personal injuries mr forste did not file a workers’ compensation claim relating to his dispute with dhs and it does not appear that he informed dhs of any intention of filing such a claim the parties entered into an agreement dated date which stated in settlement of all claims for workmen’s compensation arising from my employment or termination with dh s and without dh s admitting any liability and expressly denying any liability for any and all claims which may be or are claimed to result from my employment or termination with dh s in lieu of a lump sum settlement dh s will provide me with a structured_settlement providing for annual compensation payments of dollar_figure to be adjusted as described in paragraph e below payable in bi-weekly installments commencing immediately upon the effective date of my termination and continuing until my death or my election under paragraph c below in addition as additional compensation_for other claims and entitlements dh s agrees to provide me with 5paragraph of the same draft begins in addition as compensation_for other non-tort claims and entitlements dh s agrees to provide me with 6this agreement was accepted by dhs on date a b c d e f additional claims payments through date that when combined with the compensation payments described above will equal my current rate of salary additional claims payments in any calendar_year in which until i reach age the total of my salaries wages and net business income plus compensation payments from dh s as provided in paragraph sec_1 and a above does not equal or exceed dollar_figure such additional claims payments to bring the total to dollar_figure i will submit signed copies of my federal_income_tax returns to substantiate requests for payments under this clause the option at age to elect a joint_and_survivor_annuity option based upon the same terms as available under my director agreement and thereby reduce the annual compensation payments during my remaining life from dollar_figure to dollar_figure at present rates to be adjusted as described in paragraph e below and upon my death provide my surviving_spouse with annual compensation payments of half that amount dollar_figure at present to be adjusted as described in paragraph e below the opportunity to continue to elect dh s group health and life_insurance under the same terms as available to directors retiring this year at age annual adjustments to the amounts of the compensation payments described in paragraph sec_1 and c above based upon the same computations of average annual income as will be used for directors who retired in under the terms of my director agreement payment of the same net supplemental compensation award for the fiscal_year ended date as would have been paid to me if i were not terminating my employment with dh s g h i j payment of a special compensation award of dollar_figure for the fiscal_year ended date payments of any amounts from the termination of the partner director’s retirement fund which would be paid to me if i were not terminating my employment with dh s payment of any unpaid installments of net supplemental compensation award and special compensation award at any time i request after date reimbursement for my personal legal expenses_incurred to date maximum of dollar_figure in connection with the termination of my employment with dh s in consideration of our mutual acceptance of the terms set forth above and when dh s accepts these terms dh s and its predecessors successors and assigns will forever release me and my heirs executors administrators and assigns and i and my heirs executors administrators and assigns will forever release dh s and its predecessors successors assigns and present or former partners directors or employees from all rights claims or causes of action which we have or may have against each other relating to arising out of or based upon my employment by dh s my tenure as a director of dh s services performed by me in my capacity as an employee or director of dh s or the termination of my employment by or tenure as a director of dh s except the right to enforce the mutual obligations provided by this agreement the agreement was entered into in an adversarial context at arm’s length and in good_faith at no time during the negotiations leading up to this agreement did mr forste submit any documents to dhs to substantiate any specific amount for personal injuries mr forste never informed dhs that he was having nightmares and headaches or that the prospect of losing his job caused him to contemplate suicide at some point before mr forste entered into the agreement with dhs in dhs adopted a nationwide plan to reduce by percent the number of its partners and directors mr ladd was responsible for negotiating with the targeted partners and directors mr forste was at all relevant times completely unaware of the existence of this plan as part of the plan dhs offered a retirement package for those targeted partners and directors who were age or older dhs asked those targeted employees who were younger than age to resign and in exchange it offered to pay them a severance of up to year’s salary unbeknownst to mr forste he was targeted as one of the directors to be forced out of the firm he was only years old at the time and he was not eligible for any early retirement package 7during there were partners and directors who either resigned or were given retirement at dhs 8early retirement was normally available only to persons who were age as an incentive for the early retirement of its partners and directors dhs modified the eligibility requirements under the directors agreement dhs added years to the age of targeted employees and reduced their service requirement from to years 9mr ladd testified that because dhs was a partnership partners and directors were asked to resign they were not fired mr forste received payments under the agreement with dhs in and dhs issued forms w-2 wage and tax statement to mr forste for those years on those forms dhs reported taxable_income in the full amounts of the annual settlement payments and it withheld taxes petitioners excluded the payments received in and on their joint federal_income_tax returns for those years petitioners attached to their and joint federal_income_tax returns supplemental statements regarding the amounts received in those taxable years from dhs the supplemental statements state that the money reported in salary for norman l forste was paid to him because of a medical problem that prevented him from working at his prior position respondent audited petitioners’ returns for and but in each case conceded that the payments from dhs were excludable from gross_income respondent issued a notice_of_deficiency with respect to petitioners’ taxable_year in which he determined that the amount received from dhs in that year was taxable petitioners filed a tax_court petition with respect to the deficiency respondent determined for the taxable_year in that petition petitioners alleged that the payments from dhs were nontaxable income a form_3100 appeals_division feedback report and transmittal_memorandum dated date states included in w-2--allowed with respect to the payments from dhs the record does not disclose the basis for respondent’s allowing the dhs settlement amount to be excluded in or the information that respondent relied upon in making his concession on date the tax_court entered a stipulated decision of no deficiency in income_tax for petitioners’ taxable_year with respect to the audit of the return a form_4700 examination workpaper dated date and completed by respondent’s agent states t p received w-2 from deloitte touche in amt of dollar_figure--list’d as income line of rtrn deleted as taxable_income line of rtrn--t p received structured_settlement providing for annual compensation payments from ex-employer in settlement of all claims for wormen’s sic compensation--t ps have been deleting as income since per audit of 9012--determined not taxable_income the issue regarding the taxability of the amount received from dhs appears to have been resolved before the issuance of the notice_of_deficiency for a document contained in respondent’s audit file regarding petitioners’ taxable_year states that per district_counsel settlement in prior year tph is authorized to declare as non- taxable_income the amounts reported on w-2 from deloitte touche issue is no-changed in connection with the audit of the return respondent’s tax_auditor sent petitioners a letter dated date advising them that the payments from dhs were excludable from gross_income and that they should attach certain documents to future tax returns to avoid any further audits with respect to this issue the letter states in pertinent part the attached report reflects the information regarding the taxability or non-taxability of the dollar_figure income from deloitte touche we have received the additional information court decision from mr mcdonald petitioners’ representative that validates the entries on line of your federal_income_tax return we recommended to mr mcdonald that a copy of the court decision be attached to each year’s return so as to avoid a continuous repetition of irs contact regarding this issue in mr forste received dollar_figure from dhs then deloitte touche petitioners excluded this amount from gross_income on their federal_income_tax return for an attachment to the return states that the amount received from dhs was workmens compensation and non-taxable petitioners followed respondent’s tax auditor’s advice in the date letter and they attached the letter from respondent’s tax_auditor their petition to the tax_court for that year and the first page of their return to their returndollar_figure respondent commenced an examination of petitioners’ return at some point after date he subsequently issued a notice_of_deficiency to petitioners for in which he 10the parties stipulated a copy of petitioners’ joint federal_income_tax return for the copy of the return in the record does not have attached the tax_court decision for petitioners’ taxable_year determined that the dollar_figure was not excludable under sec_104 petitioners have cooperated with all respondent’s requests for meetings interviews witnesses information and documents including providing within a reasonable_time access to and inspection of witnesses information documents within petitioners’ control and assistance in obtaining access to such items not within petitioners’ control opinion gross_income includes all income from whatever source derived including pensions and compensation_for services sec_61 however sec_104 provides for certain specific exclusions from gross_income the issue in this case is whether petitioners are entitled to exclude all or a part of the dollar_figure that mr forste received in pursuant to a structured_settlement agreement petitioners excluded the entire amount on their joint federal_income_tax return for respondent determined that no part of that amount is excludable from gross_income i burden of proof-- sec_7491 it is well established that statutory exclusions are to be construed narrowly see 515_us_323 and the taxpayer bears the burden of showing that he falls squarely within the requirements for the exclusion however under sec_7491 if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b of the code the burden_of_proof as to that issue is on the commissionerdollar_figure sec_7491 115_tc_523 sec_7491 specifies certain requirements that must be met for sec_7491 to apply respondent does not argue that petitioners failed to satisfy the requirements of sec_7491 and has stipulated facts showing that petitioners have satisfied the requirements of sec_7491dollar_figure thus sec_7491 applies to this case if petitioners introduced credible_evidence with respect to any factual issue relating to their tax_liability the burden_of_proof is on respondent with respect to that factual issue sec_7491 which is titled burden shifts where taxpayer produces credible_evidence was added to the code by the internal_revenue_service restructuring and reform act of rra publaw_105_206 sec 112_stat_726 sec_7491 applies with respect to examinations that are commenced after date rra sec c 112_stat_727 the examination in this case commenced at some point after date 12as relevant herein sec_7491 provides that sec_7491 shall apply with respect to an issue only if the taxpayer has complied with the requirements under this title to substantiate any item and the taxpayer has maintained all records required under this title and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 does not define what constitutes credible_evidence however the conference_report preceding enactment of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 states credible_evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness a taxpayer has not produced credible_evidence for these purposes if the taxpayer merely makes implausible factual assertions frivolous claims or tax protestor- type arguments the introduction of evidence will not meet this standard if the court is not convinced that it is worthy of belief if after evidence from both sides the court believes that the evidence is equally balanced the court shall find that the secretary has not sustained his burden_of_proof h conf rept pincite 1998_3_cb_747 we have applied this definition in cases involving sec_7491 see 116_tc_438 quoting legislative_history and deciding taxpayers’ evidence did not meet requirements of sec_7491 also in managan v commissioner tcmemo_2001_192 a case involving a claimed exclusion under sec_104 we held in order for respondent to have the burden_of_proof on a factual issue petitioner must introduce credible_evidence relating to the issue sec_7491 evidence is credible if a court would find it sufficient upon which to base a decision on the issue if no contrary evidence were submitted higbee v commissioner t c ___ ___ slip op pincite quoting h conf rept pincite 1998_3_cb_755 we apply the definition suggested by the legislative historydollar_figure ii factual issue in this case we now proceed to define the factual issue in this case for purposes of applying sec_7491 on the basis of the circumstances and the relevant lawdollar_figure on petitioners’ joint federal_income_tax return for they excluded the dollar_figure that mr forste received from dhs petitioners attached a statement to their return in which they claimed that amount to be workmens compensation and non- taxable sec_104 provides an exclusion_from_gross_income for amounts received under workers’ compensation acts as 13in a recent opinion discussing the application of sec_7491 the court_of_appeals for the eighth circuit adopted this definition of credible_evidence the same definition that was suggested by the commissioner and which we applied in that case in interpreting the term credible_evidence in sec_7491 we adopt the definition suggested by the commissioner which is sensible consistent with the law’s underlying purpose and derived from the legislative_history citation omitted accordingly we hold that credible_evidence for purposes of interpreting and applying sec_7491 is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness brief for appellee pincite accord 53_fedclaims_341 n fed cl adopting same definition based upon legislative_history 315_f3d_1017 8th cir revg tcmemo_2002_6 14we do not in this opinion attempt to define what is a factual issue in other contexts compensation_for personal injuries or sickness however petitioners do not argue on brief that the amount they received from dhs in is excludable under sec_104 as an amount received under a workers’ compensation actdollar_figure petitioners argue that the amount mr forste received from dhs pursuant to the settlement agreement is excludable under sec_104 pursuant to sec_104 gross_income does not include the amount of any damages received on account of personal injuries or sickness regardless of whether the amount is received by suit or agreement and whether received in lump sums or as periodic_payments damages are excludable under sec_104 provided the underlying cause of action is based upon tort or tort type rights and the damages were 15the regulations promulgated under sec_104 exclude amounts received under a statute in the nature of a workers’ compensation act which provides compensation to employees for personal injuries or sickness incurred in the course of employment sec_1_104-1 income_tax regs mr forste did not file a claim for workers’ compensation benefits petitioners did not offer any evidence that they had any arguable claim against dhs for workers’ compensation nor do they make any argument on brief that the amount at issue was received under a workers’ compensation act the amount in issue was received under a settlement agreement between dhs and mr forste an agreement standing alone does not qualify as a statute for purposes of the regulations under sec_104 see 139_f3d_1165 7th cir courts have always emphasized that the phrases ‘workers’ compensation acts’ and ‘statute in the nature of a workmen’s compensation act’ refer exclusively to legislative and administrative enactments 760_f2d_466 2d cir affg tcmemo_1984_525 received on account of personal injuries or sickness commissioner v schleier u s pincite where an amount is received pursuant to a settlement agreement the proper focus is on the nature of the claim that was the actual basis for settlementdollar_figure 504_us_229 58_tc_32 this determination is factual and is generally made by reference to the settlement agreement in light of the surrounding circumstances 102_tc_116 affd in part revd in part on another ground and remanded 70_f3d_34 5th cir the critical question is in lieu of what was the settlement amount_paid 105_tc_396 affd 121_f3d_393 8th cir to be excluded under sec_104 the settlement amount must have been paid in settlement of the tort or tort type claims of mr forste and it must have been received on account of his personal injuries see d’amico v commissioner tcmemo_1999_374 a tort is a ‘civil wrong other than breach of contract for which the court will provide a remedy in the form of an action for damages ’ united_states v burke supra pincite 16in the context of a settlement agreement sec_104 requires only a claim that is bona_fide and does not require a claim which is sustainable see 98_tc_1 sodoma v commissioner tcmemo_1996_275 affd without published opinion 139_f3d_899 5th cir o ne of the hallmarks of traditional tort liability is the availability of a broad range of damages to compensate the plaintiff ‘fairly for injuries caused by the violation of his legal rights ’ id pincite those damages include not only compensatory_damages but damages that redress intangible elements of injury eg emotional distress and pain and suffering id pincite the initial letter from mr forste’s attorney to dhs alleged numerous causes of action some of which sound in tort and others of which involve nontort or contract rights the claims for intentional and negligent infliction of emotional distress involve tort rightsdollar_figure petitioners argue that the personal injuries in this case include emotional distress the small_business job protection act of sbjpa publaw_104_188 sec a 110_stat_1838 amended sec_104 to limit the exclusion to amounts received for personal physical injuries or physical sickness however that amendment does not apply to any amount received under a written binding agreement in effect on date sbjpa sec 17for purposes of determining whether the underlying causes of action involve tort or tort type rights we look to state law 180_f3d_859 7th cir bland v commissioner tcmemo_2000_98 to that end california recognizes tort causes of action for both intentional infliction of emotional distress see cervantez v j c penney co p 2d cal and negligent infliction of emotional distress see marlene f v affiliated psychiatric med clinic inc p 2d cal d 110_stat_1839 accordingly the amended version of sec_104 does not apply to this case before congress amended sec_104 in to limit the exclusion to amounts received for physical personal injuries the u s supreme court interpreted sec_104 to encompass harms both tangible and intangible both physical and nonphysical commissioner v schleier supra pincite n see also united_states v burke supra pincite 716_f2d_693 9th cir revg 79_tc_398 bland v commissioner tcmemo_2000_98 intangible harms recognized as within the scope of the statute include those affecting emotions reputation or character united_states v burke supra pincite n further the intangible harms of discrimination eg emotional distress can constitute personal injuries and compensation_for such harms may be excludable under sec_104 commissioner v schleier supra pincite n the parties stipulated that mr forste became extremely distressed at being pressured to fly he was terrified by the thought of flying and started having nightmares again and developed headaches which required that he take tylenol with codeine mr forste contemplated suicide as a result of dhs’s actions mr forste’s claims of emotional distress qualify as claims for personal injuries for purposes of this case the breach of contract and the misrepresentation claims do not sound in tort and to the extent that the agreement with dhs was made to satisfy those claims any settlement proceeds would not be excludable under sec_104 see 88_tc_834 affd without published opinion 845_f2d_1013 3d cir reisman v commissioner tcmemo_2000_173 affd without published opinion 248_f3d_1151 6th cir the record in this case shows numerous potential reasons for dhs to enter into the settlement agreement including the settlement of tort or tort type personal injury claims it appears that mr forste’s assertion of his tort or tort type personal injury claims influenced and expedited dhs’s decision to negotiate the settlement with mr forste thus we cannot agree with respondent’s suggestion that the only reasons that dhs entered into the agreement with mr forste were to provide a severance to terminate a targeted employee and to settle the breach of contract claim the evidence in the record demonstrates that mr forste asserted several tort or tort type claims those claims involve personal injuries for purposes of sec_104 and at least a portion of the settlement in this case was made to settle those claims however our inquiry does not end there in the case of a settlement agreement we have previously held that the taxpayer bears the burden of establishing the specific_portion of the settlement amount if any which was paid on account of personal injuries or sickness arising from tort or tort type rights for example in broedel v commissioner tcmemo_2001_135 we held in order to exclude any portion of the dollar_figure under sec_104 petitioners must show that the payments were received on account of personal injuries or sickness and they must establish what portion of the payments if any was paid on account of personal injuries or sickness arising from tort or tort type rights in taylor v commissioner tcmemo_1999_323 affd without published opinion 246_f3d_676 9th cir we held that petitioner has failed to establish what part if any of the settlement amount here was based upon tort or tort type rights and was received on account of personal injuries also in adams v commissioner tcmemo_1997_357 we held if a settlement is attributable to claims based on tort or tort type rights as well as other rights the taxpayer bears the burden of establishing which portion of the settlement is attributable to damages received based upon tort or tort type rights similarly if the settlement may be attributable to damages received for personal injuries or sickness as well as other damages the taxpayer bears the burden of establishing which portion of the settlement is attributable to damages received for personal injuries or sickness citations omitted in those cases where a settlement agreement fails to allocate the proceeds to specific tort or tort type personal injury claims and the taxpayer otherwise fails to establish the specific_portion of the settlement amount if any that was paid on account of those claims the entire amount has been held to be taxabledollar_figure see 180_f3d_859 7th cir 35_f3d_93 2d cir broedel v commissioner supra laguaite v commissioner tcmemo_2000_ phillips v commissioner tcmemo_1997_336 sodoma v commissioner tcmemo_1996_275 affd without published opinion 139_f3d_899 5th cir dollar_figure on the basis of the 18this follows from the rule that a general release of tort and nontort claims does not satisfy the requirements of sec_104 in the absence of some express allocation or other evidence of payor intent see 163_f3d_308 5th cir affg tcmemo_1997_549 bland v commissioner tcmemo_2000_98 sherman v commissioner tcmemo_1999_202 brennan v commissioner tcmemo_1997_317 19for example in sherman v commissioner supra we held as in taggi the release in this case is all- encompassing and includes different potential tort and nontort claims as stated no part of the payment was allocated to any one cause of action and petitioner has not proven which portion if any of the dollar_figure was received in settlement of tort or tort type claims of personal injury in wise v commissioner tcmemo_1998_4 we held petitioners have not proven what portion if any of the dollar_figure payment was received in settlement of tort or tortlike claims and failure to show the specific amount of the payment allocable to the claims of tort or tortlike damages for personal injuries results in the entire amount’s being presumed not to be excludable see 35_f3d_93 2d cir getty v commissioner continued facts of this case and in accordance with the previously cited cases we hold that the factual issue upon which petitioners must present credible_evidence for purposes of sec_7491 is what portion if any of the dollar_figure payment from dhs was received in settlement of mr forste’s tort or tort type personal injury claims iii whether petitioners presented credible_evidence where there is an express allocation contained in a settlement agreement between the parties it will generally be followed in determining the amount which is received in settlement of tort or tort type claims for personal injuries provided the agreement is entered into by the parties in an adversarial context at arm’s length and in good_faith bagley v commissioner t c pincite 102_tc_116 petitioners contend that the agreement between mr forste and dhs contains an express allocation in paragraph they rely continued t c affd on this issue and revd on other issues 913_f2d_1486 9th cir also in keel v commissioner tcmemo_1997_278 we held petitioners have the burden of proving the specific amounts of the payments allocable to claims of tort or tort-type damages for personal injuries failure to meet this burden results in the entire amount’s being presumed not to be excludable citations omitted on the words workmen’s compensation which appear in that paragraph and claim those words clearly indicated that payments under this paragraph were intended to compensate petitioner for personal injuries petitioners contend that use of the words workmen’s compensation instead of the words personal injuries is of little moment because workers’ compensation by definition covers on-the-job personal injuries these contentions however do not establish the applicability of sec_104 settlement amounts which are paid to settle workers’ compensation claims are not excludable from gross_income under sec_104dollar_figure it is true that workers’ compensation claims involve personal injuries which arise from and in the course of employment see eg 804_f2d_553 9th cir affg 82_tc_630 however claims for workers’ compensation do not necessarily involve tort or tort type rights a worker’s compensation claim is not itself a tort or tort type cause of action since its compensatory 20see sec_1_104-1 income_tax regs which provides c damages received on account of personal injuries or sickness -- sec_104 excludes from gross_income the amount of any damages received whether by suit or agreement on account of personal injuries or sickness the term damages received whether by suit or agreement means an amount received other than workmen’s compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution emphasis added elements involve fixed award sec_21 and since it is based on no-fault principles see 43_f3d_1446 fed cir take v commissioner supra pincite it follows that an allocation in a settlement agreement to a worker’s compensation claim is not conclusive as to the amount that was paid in settlement of tort or tort type personal injury claims thus we cannot agree that the settlement agreement between dhs and mr forste on its face provides an express allocation between tort or tort type claims and nontort claims in the absence of an express allocation we must examine all the facts and circumstances to determine what portion if any of the dollar_figure from dhs was paid to settle mr forste’s tort or tort type personal injury claims see robinson v commissioner supra pincite the intent of the payor is critical in determining whether an amount is excludable 349_f2d_610 10th cir affg tcmemo_1964_33 98_tc_1 our resolution of what portion if any of the dollar_figure payment was intended to settle tort or tort type personal injury claims presents us with a very difficult task because of ambiguities inherent in the facts in this case 21see 504_us_229 discussing the compensatory elements of a tort or tort type claim paragraph of the settlement agreement specifies that it provides the settlement terms for all claims for workmen’s compensation paragraph provides for annual payments of dollar_figure to be adjusted as described in paragraph e as we have already discussed the inclusion of the workmen’s compensation language in paragraph of the final agreement is not an express allocation of settlement proceeds to a tort or tort type personal injury indeed if paragraph is read literally as a settlement for workers’ compensation claims the amount_paid pursuant to paragraph would not qualify for exclusion under sec_104dollar_figure however the inclusion of that language appears to have been a last minute change initiated by mr forste on the faulty advice of his accountant dhs did not suggest that language and its inclusion is inconsistent with the previous drafts of the settlement agreement there is no evidence in the record that mr forste or dhs had previously contemplated the existence of a workers’ compensation claim in the settlement negotiations and respondent makes no argument that paragraph was intended to settle any claims for workers’ compensation we therefore do not construe the inclusion of the workmen’s compensation language in the final agreement to 22see sec_1_104-1 income_tax regs which provides that workers’ compensation does not qualify for exclusion under sec_104 reflect dhs’s intentions to settle any workers’ compensation claims dhs’s first proposal offers dollar_figure per year as retirement income under the terms of sec_4 of the director’s agreement mr forste’s handwritten changes propose dollar_figure per year as disability retirement income under sec_4 of the director’s agreement dhs rejected this mr forste then proposed dollar_figure per year in settlement of all claims arising from the severance of my employment with dh s and dollar_figure per year in settlement of all claims for personal injuries and or damages arising from my termination of employment with dh s dhs chose the latter language subsequent drafts from dhs use the personal injury language in paragraph one of those drafts from dhs also proposed the following language in paragraph it is expressly understood that the above payment is made to compromise and release what are substantial tort claims being made against dh s by me mr forste crossed out this provision in dhs’s draft paragraph of the same draft begins in addition as compensation_for other non-tort claims and entitlements dh s agrees to provide me with in dhs’s final draft proposal which encompasses the amount of compensation ultimately used in the final settlement dhs proposed that the dollar_figure to be paid to mr forste be in settlement for personal injuries all the drafts that immediately precede the final settlement agreement indicate that dhs intended that the settlement amount in paragraph be allocated to tort type claims involving personal injuries those interim drafts were exchanged as part of the arm’s-length negotiations between dhs and mr forstedollar_figure in the final stage of the settlement with dhs mr forste on the advice of an accountant changed the proposed personal injury language to workmen’s compensation dhs agreed to that change the final agreement thus provides dollar_figure per year in settlement of all claims of workmen’s compensation arising from my employment or termination with dh s while the workmen’s compensation language in paragraph of the settlement agreement does not mandate a conclusion that dollar_figure of the payments from dhs was on account of tort type personal injuries in the context of this case we think it is supportive of that conclusion as previously noted workers’ compensation is intended to compensate employees for personal_injury_or_sickness incurred in the course of their employment although workers’ compensation is paid on a no-fault basis workers’ compensation is traditionally viewed as a substitute for employers’ direct liability for tort damages 23the record reflects that tax considerations played some role in mr forste’s approach to the negotiations with dhs however tax considerations alone are not conclusive regarding the intent of the payor where as here the negotiations were held in an adversarial context and at arm’s length see 95_tc_107 we find that this combined with dhs’s proposals in the interim drafts indicating its intent to provide dollar_figure annual payments to mr forste in settlement of all claims for personal injuries is evidence that the payments under paragraph were intended as compensation_for tort or tort type personal injury claims for which dhs could have been directly liable respondent’s primary argument on brief is that all the payments by dhs are simply retirement benefits it is true that dhs’s first proposal characterizes the dollar_figure as a retirement benefit even though mr forste rejected this respondent argues that the dollar_figure provided in paragraph of the settlement agreement appears to have been calculated by reference to the retirement provisions of the director’s agreement on the other hand mr forste was not eligible for a regular or early retirement at age he was eligible only for a severance payment of up to year’s salary dollar_figure dhs rejected the idea of giving mr forste a disability retirement and in its subsequent draft proposals dhs characterized its dollar_figure offer as being for personal injuries thus it is reasonable to infer that dhs did not intend that payments pursuant to paragraph be made to compensate mr forste for retirement claims respondent points out that dhs issued forms w-2 for and for prior years in which it consistently reported the payments it made under the settlement agreement as taxable_income to mr forste while this fact may be relevant in certain situations we do not think that it should be given much weight in this case other than the forms w-2 themselves there is no evidence regarding why dhs reported the payments as taxable_income petitioners claim that mr forste simply allowed the withholding to continue without objection because it satisfied part of his obligations to make estimated_tax payments petitioners’ income_tax return shows that even with the withholding by dhs they owed over dollar_figure in tax when the return was due given the fact that the internal_revenue_service irs had examined petitioners’ returns for prior years on three separate occasions and agreed that the dhs payments were excludable it would appear that petitioners could have notified dhs of the results of those examinations and requested that withholding be discontinued indeed the irs had advised mr forste to attach documentation of the prior examinations to his future returns to show that the amounts received from dhs were excludable obviously the evidence presents us with a difficult task this no doubt accounts for the parties’ extensive arguments over who has the burden_of_proof in light of sec_7491 although this case is very close we find that petitioners have presented credible_evidence ie sufficient evidence upon which to base a decision that the payment of dollar_figure pursuant to paragraph of the settlement agreement was made in settlement of mr forste’s tort or tort type claims for personal injury pursuant to the definition of credible_evidence contained in the legislative_history of sec_7491 our finding that petitioners have presented credible_evidence is made before considering any contrary evidence submitted by respondent we therefore hold that pursuant to sec_7491 the burden_of_proof on whether dollar_figure from dhs was received on account of a tort or tort type claim for personal injury shifted to respondent iv respondent failed to meet burden_of_proof after petitioners presented their case respondent called only one witness mr ladd mr ladd negotiated the forste settlement on behalf of dhs mr ladd was in charge of human resources for dhs and was its national personnel partner he was in charge of the retirement and severance_pay issues that resulted from dhs’s decision to terminate the employment of partners and directors in on the other hand mr forste’s situation involving tort and tort type personal injury claims was unique to mr forste nevertheless mr ladd had almost no recollection of the reasons for the critical language in the various proposed drafts and the final settlement document in mr forste’s case mr ladd’s failure to recall the circumstances and whether dhs intended to compensate mr forste for personal injury claims might raise an inference that dhs’s reason for entering into the agreement was no different than dhs’s reasons for paying retirement or severance benefits to the other partners and directors who were being terminated such an inference could detract from the weight of petitioners’ evidence and would have to be considered in deciding whether petitioners met their burden if the burden_of_proof remained on petitioners however if the burden_of_proof has shifted to respondent as we hold that it has mr ladd’s testimony clearly fails to satisfy respondent’s burden of proving that the dollar_figure payment from dhs was not intended to settle mr forste’s tort or tort type personal injury claims we hold that respondent has failed to meet his burden_of_proof with respect to this amount v burden of proof--amount in excess of dollar_figure we now decide whether any amount in excess of dollar_figure is excludable paragraph of the settlement agreement provides for additional compensation_for other claims and entitlements there is nothing in the language of paragraph or the negotiations leading up to the final agreement that would allow us to make an allocation of any amount_paid under paragraph to compensation_for tort type personal injuriesdollar_figure indeed on brief petitioners acknowledge that this paragraph was intended to provide compensation_for claims other than tort or tort-type claims any increase to the annual payment of dollar_figure specified 24in one of its draft proposals dhs began paragraph as follows in addition as compensation_for other non-tort claims and entitlements dh s agrees to provide me with in paragraph is made in paragraph of the settlement agreement and it is undisputed that paragraph was intended to compensate for nontort type injuries petitioners suggest that the parenthetical reference in paragraph to adjustments required by paragraph e demonstrates that the adjustments required by paragraph e were also intended to compensate for tort type claims we do not interpret the settlement agreement that way all the payments in excess of dollar_figure were apparently paid pursuant to the specific provisions of paragraph e the settlement agreement and other evidence petitioners submitted would not be sufficient for us to decide that any amount of the dhs payments in excess of dollar_figure was paid on account of a tort or tort type personal injury thus the burden_of_proof remains on petitioners as to the payments in excess of dollar_figure and petitioners have failed to meet their burden_of_proof vi equitable_estoppel petitioners argue that irrespective of the burden_of_proof respondent should be equitably estopped from arguing that any of the payments at issue are not excludable from gross_income under sec_104 t he doctrine_of equitable_estoppel is applied against the government ‘with the utmost caution and restraint’ 76_tc_209 citing 67_tc_612 affd 810_f2d_209 d c cir and it applies only if there is a false representation or wrongful misleading silence the error is in a statement of fact and not in an opinion or a statement of law the person claiming the benefits of estoppel is ignorant of the true facts and the person claiming the benefits of estoppel is adversely affected by the acts or statements of the person against whom an estoppel is claimed estate of emerson v commissioner supra pincite foam recycling associates v commissioner tcmemo_1992_645 affd without published opinion 159_f3d_1346 2d cir in the ninth circuit in which this case is appealable the aggrieved party must also demonstrate ‘affirmative conduct going beyond mere negligence’ and that the government’s act will cause a serious injustice and the imposition of estoppel will not unduly harm the public interest 1_f3d_932 9th cir quoting 911_f2d_324 9th cir affirmative misconduct involves ‘ ongoing active misrepresentations or a pervasive pattern of false promises ’ as opposed to ‘an isolated act of providing misinformation ’ id pincite quoting s m inv co v tahoe regl planning agency supra pincite quoting 875_f2d_699 9th cir petitioners cite respondent’s repeated audits on the same issue in and respondent’s concessions in those audits and the tax auditor’s letter advising petitioners to attach the stipulated tax_court decision to their future returns as evidence of affirmative misconductdollar_figure however respondent’s prior audits and concessions alone do not constitute affirmative misconduct see frische v commissioner tcmemo_2000_237 and while petitioners may have relied on the tax auditor’s letter that representation does not rise to the level of affirmative misconduct petitioners point to no other instances of alleged misconduct on the part of respondent that would justify application of the doctrine_of equitable_estoppel and we find nothing in the record which demonstrates respondent engaged in any affirmative misconduct there is no serious injustice in requiring petitioners to include in gross_income amounts which are not properly excluded under sec_104 with respect to a taxable_year that was not previously at issue and which was not the subject of any representations by respondent the evidence that petitioner sec_25petitioners rely on certain language contained in 252_fsupp_199 d or and argue that where the commissioner repeatedly audits a taxpayer’s returns for several years and repeatedly accepts how a certain transaction has been reported it may be estopped from arguing to the contrary in a subsequent year we are not bound by the district_court opinion and we decline to adopt petitioners’ argument as the law to be applied in this case presented in support of their equitable_estoppel argument not only fails to show affirmative misconduct on the part of respondent it fails to preclude the possibility that respondent’s concessions in the prior taxable years were attributable to mistakes of law the doctrine_of equitable_estoppel does not bar respondent from correcting mistakes of law auto club of mich v commissioner 353_us_180 77_tc_428 we hold that equitable_estoppel does not apply to respondent’s determinations in this case vii conclusion we hold that dollar_figure of the payments mr forste received from dhs in is excludable from petitioners’ gross_income under sec_104 we also hold that the payments mr forste received from dhs in that exceed dollar_figure are not excludable from gross_income under sec_104 decision will be entered under rule
